Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest the claimed “first wheel including a conductive polymer and carbon power” in combination with the metal second wheel and the other limitations of claim 1. 
The prior art does not teach nor suggest the claimed “first wheel including a conductive polymer and carbon power” in combination with the metal second wheel and the other limitations of claim 13.
The prior art does not teach nor suggest the claimed “resin wheel including a conductive polymer and carbon fiber” in combination with the metal wheel and other limitations of claim 14.

Takeuchi (US 20100254230) teaches forming a layer of diamond like Carbon DLC on pivot points for a wheel to improve friction characteristics. Takeuchi discusses DLC powder as a lubricant. Takeuchi does not teach conductive polymer – claims 1, 13, 14.

Kumazawa (US 4000384) teaches a conductive gear – abstract. The gear is used to form electrical contacts – claim 1 of ‘384. Kumazawa does not teach carbon powder – claims 1, 13 of current application – or carbon fiber – claim 14 of current application.

Damasko (US 2002/0114225) teaches DLC layers – abstract. Damasko does not teach conductive polymers. 

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






6-4-21
/SEAN KAYES/Primary Examiner, Art Unit 2844